Citation Nr: 0910361	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right arm disorder due to VA 
hospitalization or medical or surgical treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously remanded by the Board in July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative asserts that the case should be 
remanded because the development did not comply with the July 
2007 remand of the Board, as required by the United States 
Court of Appeals for Veterans Claims (Court) in Stegall v. 
West, 11 Vet. App. 268 (1998).  In that case, the Court held 
that a remand by the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Id., at 271.  

Specifically, the representative asserts that at no time was 
a letter placed in the file that indicates the Veteran was 
ever notified of the examination.  The representative asserts 
that the Veteran was not notified of the examination and the 
case should again be remanded so that he can be notified.  

In fact, in November 2008, the AMC asked the VA Medical 
Center (VAMC) for a copy of the letter notifying the Veteran 
of the appointment.  A letter was received.  It is dated in 
December 2008 and was sent to an address in Zip Code 33411.  
It is from the Scheduling Department of the Medical 
Administration Service at the VAMC.  It advised the Veteran 
that the VAMC had attempted to contact the Veteran at his 
home phone and had been unsuccessful.  He was asked to 
contact the VAMC to schedule an appointment.  

Unfortunately, a letter previously sent to the Veteran at the 
address in Zip Code 33411 was returned as undeliverable.  So, 
the only evidence we have that the VAMC notified the Veteran 
shows that the notice was sent to an old address.  

In August 2008, the AMC wrote to the Veteran at an address in 
Zip Code 33417.  Also in August 2008, with the examination 
request, the AMC provided this new address to the VAMC.  
There is no evidence that the VAMC attempted to contact the 
Veteran at this new address.  

A claimant has a duty to keep VA apprised of his whereabouts 
and VA is not required to move heaven and earth to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  But we should send 
notices to his new address when we have it.  Consequently, 
the Board accedes to the request for another remand.  

The Board previously explained the need for a remand.  These 
reasons are still valid:  

Review of the claims file reflects that the 
appellant's original claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a right arm disorder was received by VA 
in January 1983; however, this claim was not 
adjudicated and the Veteran was not provided a 
rating decision until February 2003.  

Inasmuch as this claim was initially received in 
January 1983, the statutory law governing this 
claim provides that, where it is determined that 
there is additional disability resulting from 
disease or injury, or aggravation of an injury, as 
a result of VA hospitalization or medical or 
surgical treatment, compensation shall be awarded 
in the same manner as if the disability were 
service-connected.  38 U.S.C.A. § 1151; see also 
38 C.F.R. §§ 3.358(a), 3.800(a).  Under the 
provisions of 38 U.S.C.A. § 1151, for claims filed 
on or after October 1, 1997, benefits are precluded 
in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  
Thus, with a January 1983 filing, evidence of VA 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA is NOT required in this case for the 
Veteran to prevail, if the evidence were to 
establish additional disability which was caused by 
hospital care, or by medical or surgical treatment.  
This claim must be adjudicated in accordance with 
the version of 38 U.S.C.A. § 1151 in effect prior 
to October 1997.  See VAOPGCPREC 40-97.  

[Despite the Board's discussion of the need to adjudicate 
this claim under the provisions of 38 U.S.C.A. § 1151 in 
effect prior to October 1997, the December 2008 supplemental 
statement of the case (SSOC) adjudicated the claim under the 
provisions applying to direct service connection.  The claim 
was denied, "since this condition neither occurred in nor 
was caused by service."  The agency of original jurisdiction 
must adjudicate the claim under the correct standard, as 
explained in detail above.]  

[Also, the Board's previous remand required the RO to provide 
the Veteran with notice in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In particular, the AMC 
was to tell the Veteran what he needed to show to support his 
claim under the provisions of 38 U.S.C.A. § 1151 in effect 
prior to October 1997.  The AMC sent the Veteran a VCAA 
notice letter that was incorrect, telling him what the 
evidence had to show for a claim under the provisions of 
38 U.S.C.A. § 1151 in effect after October 1997.  The Veteran 
should be provided the correct information.]  

In addition, a review of the record reveals that 
the RO was unable to obtain copies of treatment 
records relating to the 1976 cardiac 
catheterization at the Miami VA Medical Center 
(VAMC) or subsequent follow-up treatment records.  
The Veteran has submitted a register of his VA 
outpatient clinic appointments from November 1976 
to September 1978.  Also of record are copies of 
examination reports, conducted at the Northport VA 
hospital in August 1983, and a statement from the 
Veteran's private physician which notes that "[i]t 
is possible to get cellulitis in the arm from 
catheterization."  Although numerous responses 
from the Miami VAMC reflect that they are unable to 
locate the requested archived records; the Board is 
of the opinion that a search for hospitalization 
and clinical records at the VA medical facilities 
located in Miami and West Palm Beach, Florida, and 
Northport, New York, where the Veteran has received 
treatment, should be performed.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

[In January 2008, the VAMC Northport informed the AMC that 
all records had been transferred to the VAMC, Miami.  In 
August 2007, the VAMC Miami told the AMC that the Veteran's 
records had been archived and they were unable to locate them 
at this time.  No follow up is indicated.]

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
agency of original jurisdiction (AOJ) 
should ensure that the letter informs the 
Veteran of the evidence required to 
substantiate a claim for compensation 
under 38 U.S.C.A. § 1151 as it existed 
prior to amendment in 1997.  

2.  Request that an additional search be 
conducted for the Veteran's archived VA 
medical records.  If no records are 
available, it should be so stated, with 
an explanation as to what attempts were 
made to obtain the requested records.  

3.  Thereafter, the Veteran should be 
scheduled for an examination by an 
appropriate specialist for an opinion as 
to whether it is as likely as not that he 
has any additional disability due to 
cardiac catheterization that was (A) not 
merely coincidental with the VA 
treatment, (B) was not the continuance or 
natural progress of diseases or injuries 
for which VA treatment was authorized, or 
(C) was not the certain or near certain 
result of the VA hospitalization or 
medical or surgical treatment.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and reconcile the 
opinion with the other medical evidence 
of record.  It is important to note that 
while there must be a causal relationship 
to VA treatment, the applicable law in 
this case does not require negligence, 
and, therefore, "fault," 
"foreseeability," or any other matter 
involving medical "negligence" is not 
at issue. 

4.  After completion of the above and any 
additional development deemed necessary, 
the AOJ should review the issues on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




